Title: To Alexander Hamilton from Nehemiah Freeman, 21 November 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Harper’s Ferry. Virginia. Nov. 21. 1799 
          
          I have the honour to reply to your letter of the 6th. of November. Levi Pearce has never done duty in my company. When I arrived at Fort Jay in June last, I saw him there, and was told that he had deserted from Capt. Miller of the infantry. I left him there, when I was ordered to march hither. He was then attached to Capt. Read’s company of the second artillery regiment.
          With perfect respect, I am Sir, Your most obedient servant
          
            Neh. Freeman
            Capt. 1st R.A.E.
          
          Major General Hamilton
        